Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Rejection of 02/02/2022, claims 1, 4-12, 15-17 and 19-21 were rejected. However, claims 5, 16 and 20 were objected to as being dependent upon a rejected base claim, but were indicated as being allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see page 17 of the Final Rejection of 02/02/2022). In the Amendment of 04/29/2022, Applicant amended claims 1, 12, 19 and 21 and cancelled claims 4-5, 15-16 and 20. Claims 1, 6-12, 17-19 and 21 are presently pending. The amendment of independent claims 1, 12 and 19 overcomes the 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, rejection, as it removes the new matter such that the claims comply with the written description requirement. The amendment of the independent claims 1, 12 and 19 also included incorporating the subject matter of claims 5, 16 and 20, respectively, and any intervening claim, into the aforementioned independent claims. 
As discussed in the Final Rejection of 02/02/2022, neither Cardinale, Amid nor Zemlok not teach, or otherwise render obvious, the applicator instrument for dispensing surgical fasteners comprising: a housing having a proximal end, a distal end, an upper end, and a lower end that defines a bottom of said applicator instrument; a firing system disposed in said housing and being moveable along a first axis between the proximal and distal ends of said housing; a handle extending upwardly from the upper end of said housing along a second axis that defines an acute angle with the first axis, said handle having a lower end secured to the upper end of said housing and an upper free end that defines a tap of said applicator instrument; wherein a counter is located at a top of the upper free end of said handle to provide visibility of said counter when said applicator instrument is in the proper orientation with said handle positioned above said housing, in combination with the other elements of the claims (see page 17 of the Final Rejection of 02/02/2022).  Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 1, 6-12, 17-19 and 21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795